Citation Nr: 1741267	
Decision Date: 09/21/17    Archive Date: 10/02/17

DOCKET NO.  13-30 751	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include major depressive disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Budd, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1977 to January 1979.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  The Veteran testified before the undersigned Veterans Law Judge (VLJ) at a hearing in April 2015.  A transcript of that hearing is of record.  This matter was remanded by the Board for additional development in May 2015.  

The appeal is REMANDED to the agency of original jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The May 2015 remand requested a VA examination to determine whether it is at least as likely as not that any current psychiatric disorder is related to service, and whether it is at least as likely as not that a psychosis manifested itself to a compensatble degree in the first year following the Veteran's January 1979 discharge from active duty.  The examiner was specifically instructed to discuss the November 1978 application for hardship discharge in which the Veteran indicated, "[m]y problems are great, my nerves are shot, my thinking is very unstable"; the October 1978 correspondence from a family friend indicating that the Veteran' family was concerned for him due to his financial and mental problems; and undated correspondence from a fellow service indicating that the Veteran was going through hard times financially as well as psychologically.  

A July 2015 examination resulted in a negative opinion, but the rationale did not discuss the documents related to the Veteran's application for hardship discharge.  Additionally, the examiner did not properly answer the question about psychosis because he believed that the reference to psychosis was a typo.  The examiner's rationale also indicated that the Veteran could have been diagnosed with an adjustment disorder in service due to his considerable distress after he found out his wife was having an affair, but did not discuss any possible relationship between the in-service adjustment disorder and the Veteran's current diagnoses.  Additionally, the examiner cited an early treatment note discussing the onset of the Veteran's symptoms in his early twenties as negative evidence, even though the notes from the Veteran's personnel records concerning psychiatric issues are from the time when the Veteran was age twenty.  Therefore, the Veteran's in-service psychiatric issues are not necessarily inconsistent with psychiatric symptoms starting in the Veteran's early twenties.  Upon remand, a supplemental opinion should be obtained that complies with the May 2015 remand instructions and provides a consistent rationale.  Stegall v. West, 11 Vet. App. 268 (1998).  

Accordingly, the case is REMANDED for the following action:

1.  Forward the claims file to the July 2015 examiner or another appropriate clinician, and request a supplemental opinion.  After reviewing the claims file, the clinician is to provide the following opinions:

i) Is it at least as likely as not (50 percent or greater probability) that a psychosis manifested itself to a compensable degree in the year following the Veteran's January 1979 discharge from active duty? 

For VA purposes, psychosis is defined as any of the following disorders listed in the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, Fifth Edition (DSM-5): (a) Brief Psychotic Disorder;  (b) Delusional Disorder;  (c) Psychotic Disorder Due to Another Medical Condition; (d) Other Specified Schizophrenia Spectrum and Other Psychotic Disorder;  (e) Schizoaffective Disorder;  (f) Schizophrenia; (g) Schizophreniform Disorder; and  (h) Substance/Medication-Induced Psychotic Disorder.  38 C.F.R. § 3.384.

ii) Is it at least as likely as not (50 percent or greater probability) that any current acquired psychiatric disorder was present in service, was caused by service, or is otherwise related to service? 

In responding to this question, the clinician is to specifically discuss the Veteran's January 1979 discharge from active duty, including: the November 1978 application for hardship discharge in which the Veteran indicated, "[m]y problems are great, my nerves are shot, my thinking is very unstable"; the October 1978 correspondence from a family friend indicating that the Veteran' family was concerned for him due to his financial and mental problems; and undated correspondence from a fellow service indicating that the Veteran was going through hard times financially as well as psychologically.  

The clinician is advised that the Veteran was twenty years old when the dated letters in the Veteran's personnel file were written, meaning that these in-service psychiatric difficulties are not necessarily inconsistent with the May 2000 treatment note indicating symptoms since the Veteran's early twenties.  

Any opinion offered must be supported by a complete rationale.  If the clinician believes that the Veteran suffered from adjustment disorder or any other acquired psychiatric disorder in service, the clinician should discuss the relationship between that disorder and the Veteran's current diagnoses.

2.  After completing the above development, readjudicate the issue on appeal.  If any benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




